Citation Nr: 1732860	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-19 432	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation greater than 40 percent for service-connected diabetes mellitus type two. 


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2009 the Board granted an initial evaluation  in excess of 20 percent for diabetes mellitus type 2.  Thereafter, the Veteran appealed that decision.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the Veteran's appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to an evaluation greater than 40 percent for service-connected diabetes mellitus type two have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a May 2017 statement the Veteran, through his representative, requested the withdrawal of any such appeal that is before the Board and for a copy of the Board's withdrawal to be sent to the Veteran.  

The Board finds that the statement indicating the Veteran's intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355  (1993).  The Veteran has withdrawn his appeal regarding entitlement to an evaluation greater than 40 percent for service-connected diabetes mellitus type two, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal for entitlement to an evaluation greater than 40 percent for service-connected diabetes mellitus type two is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


